NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 23 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 BAOLIANG YAO,                                     No. 13-73252

              Petitioner,                          Agency No. A089-882-138

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Baoliang Yao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Yao’s conflicting testimony as to the documentation from the car

accident that killed his friend, and as to the location of his church meetings. See

Shrestha, 590 F.3d at 1048 (adverse credibility determination was reasonable

under the “totality of circumstances”). Yao’s explanations for these

contradictions do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Yao’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Yao’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Yao would be

tortured by or with the consent or acquiescence of the government if returned to

China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          2                                  13-73252